DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-9, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes the limitation of a recess channel, however this claim depends from claim 8, which also teaches a recess channel.  Are these recess channels the same or are there two separate recess channels?  Please advise.  It is being examiner as if they are the same recess channel.
Claim 13 is an exact duplicate of claim 4.  It appears that claim 13 should depend from claim 11, and it being examined in this manner.  Please correct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-12, 14, 16-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cattelle (USPN 0742590).
Cattelle teaches an adjustable hand-held squeegee device with reverse angle adjustment, comprising: an elongated handle (not labeled); a head (B) having a rotatably supported base portion (D) at a forward end of said handle; a locking mechanism integrated into said handle in proximity to said rotatably supported base and including a forward projection (G’) engaging a first circumferentially positioned recess (d2) of said rotatable base to establish a first orienting position of said head; and upon retracting said locking mechanism via a projecting trigger portion (g’), said rotatable base being rotated to align a second circumferentially offset recess so that, and upon releasing the trigger, said head is oriented in a second (d3) and reverse angular position relative to the handle.  
With regards to claim 2, said locking mechanism further comprising a stem supporting a biasing spring (g) for influencing said forward projection.  
With regards to claim 3, further comprising a neck (C) extending from said rotatably supported base for supporting said head.  
With regards to claim 5, at least one of said head, neck and handle being constructed of durable material not limited to a plastic or aluminum (durable is a relative term).  
With regards to claim 7, said head further comprising a width extending rigid support (metal tube) approximating in overall lateral dimension an attachable, elongated and rubberized flex squeegee blade (lines 29-30).  
With regards to claim 8, said elongated blade further comprising an enlarged base slidably disposed in a laterally installing fashion within an open end location of a recess channel configured at the end said head (B).  
With regards to claim 9, further comprising a recess channel (B) for seating said support for said flex blade and which can include an arcuate shape and cross sectional profile which is rounded at an inner end defining a recess channel for mounting said flex blade, said profile is further contoured at its outer end to provide additional end backing support to said flex blade when the same is bent during normal usage and to prevent said blade from over-bending to an excessive degree during use (figure 2).  
[AltContent: textbox (End backing support)]
[AltContent: arrow]
[AltContent: textbox (Enlarged base)][AltContent: arrow]
    PNG
    media_image1.png
    70
    100
    media_image1.png
    Greyscale

With regards to claim 10, further comprising a slot (G) configured in a forward end of said handle and along which said trigger is displaceable for manipulating said locking mechanism between engaged and disengaged positions with said rotatable base portion.  
With regards to claim 11, an adjustable hand-held squeegee device with reverse angle adjustment, comprising: an elongated handle (not labeled); a head (B) having a rotatably supported base portion (D) at a forward end of said handle; said head further including a width extending rigid support (metal tube) approximating in overall lateral dimension an attachable, elongated and rubberized flex squeegee blade (lines 29-30); a locking mechanism integrated into said handle in proximity to said rotatably supported base and including a forward projection (G’) engaging a first circumferentially positioned recess (d2) of said rotatable base to establish a first orienting position of said head, said locking mechanism further including a stem supporting a biasing spring (g) for influencing said forward projection; and upon retracting said locking mechanism via a projecting trigger portion (g’), said rotatable base being rotated to align a second circumferentially offset recess (d3) so that, and upon releasing the trigger, said head is oriented in a second and reverse angular position relative to the handle.  
With regards to claim 12, further comprising a neck (c) extending from said rotatably supported base for supporting said head.  
With regards to claim 14, at least one of said head, neck and handle being constructed of durable material not limited to a plastic or aluminum (durable is a relative term).  
With regards to claim 16, said elongated blade further comprising an enlarged base slidably disposed in a laterally installing fashion within an open end location of a recess channel configured at the end said head (B) (see figure above).  
With regards to claim 17, further comprising a recess channel (B) for seating said support for said flex blade and which can include an arcuate shape and cross sectional profile which is rounded at an inner end defining a recess channel for mounting said flex blade, said profile is further contoured at its outer end to provide additional end backing support to said flex blade when the same is bent during normal usage and to prevent said blade from over-bending to an excessive degree during use (figure 2; see above).  
With regards to claim 18, further comprising a slot (G) configured in a forward end of said handle and along which said trigger is displaceable for manipulating said locking mechanism between engaged and disengaged positions with said rotatable base portion.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4, 6, 13, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattelle (‘590) in view of Armstrong (USPN 6155620).
Cattelle teaches all the essential elements of the claimed invention including all the limitations of claim 19 and 20, as taught above.  Cattelle however fails to teach that the handle is telescopic (claims 4, 13) or that the pivotal adjustment of the blade is between 110 and 180 degrees between first and second orienting positions (claims 6, 15 and 19).
Armstrong teaches a squeegee tool (14) with an extendable handle (46).  The squeegee tool is capable of rotating between 110 and 180 degrees as shown by the 360 degree pivoting joint in figure 1a).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cattelle so that the angle of the squeegee blade can be rotated 110-180 degrees as taught by Armstrong to allow the user to choose the appropriate angle for the appropriate use.   
				Relevant Prior Art
Applicant is advised to review at PGPub 20090049636, USPN 7000282 and USPN 9775486 as relevant prior art before responding to this office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723